ee Case 1 PEC SEOR MAIS FROLITRTIENET onnnteRtte BenarAt ORe oe eatbnat Bw Journal

Former Justice Dept. Leaders Slam
Barr's Commentary on Inspector
General's Report

“This is the first attorney general in the history of presidential impeachment proceedings to enlist as a partisan wai
on behalf of a President," one former DOJ lawyer said in a statement issued by the conservative legal group Chec
& Balances.

By C. Ryan Barber | December 10, 2019 at 11:06 AM

 

Attorney General William Barr testifies on Wednesday, May 1, 2049. Credit: Diego M. Radzinschi /
ALM

Updated at 2:18 p.m.

FBI was legally justified in opening the Russia investigation, a group of lawyers who
served in Republican administrations on Tuesday accused him of mischaracterizing the
conclusions and more broadly injecting politics into the Justice Department to benefit
President Donald Trump.

Barr disavowed certain findings of the Justice Department’s inspector general, Michael
Horowitz, who documentedmissteps in the FBI's inquiry into Russian interference in the
2016 election but otherwise determined the investigation was lawfully opened. Taking aim
at that latter finding, Barr said the inspector general's report “now makes clear that the
FBI launched an intrusive investigation of a U.S, presidential campaign on the thinnest of
suspicions that, in my view, were insufficient to justify the steps taken.”

“It is also clear that, from its inception, the evidence produced by the investigation was
consistently exculpatory,” he said, in a prepared statement that went out within a half-
hour of the inspector general report's release.

His commentary added fuel to criticism that he's serving more as a “spokesman” for

Trump—as James Comey called him in a Washington Post op-ed—than as the

https://www.law.com/nationallawjournal/2019/12/1 O/former-justice-dept-leaders-slam-barrs-commentary-on-inspector-generals-report/ Mh “73 \
a. Case 1: FES HUS CSV BUC BREF SED oTtReeteaFare4'9 RePeegea@raf Law Joumal
politicizing the Justice Department, using his leadership to advance defense-lawyer
arguments benefiting Trump personally and more widely the office of the presidency.

Barr doubled-down on his criticism of the Russia investigation on Tuesday, describing the
probe as a “travesty” at an event hosted by the Wall Street Journal. Asked whether he
believed FBI officials had a political motivation in the probe, Barr noted that the U.S.
attorney in Connecticut, John Durham, is overseeing a separate inquiry into the Russia
investigation and has wider authority to explore that question.

“That's why we have Durham,” Barr said.

RICO: Civil and Criminal Law and ea
Strategy |

Rakoff and Goldstein have proved that a practical book can also be
scholarly. They have gathered together a group of author-experts who
comprehensively analyze every c...

“So | think he will have a broader appreciation of all the facts, and a determination will be
made,” he added.

On Tuesday, a group of former Justice Department and White House lawyers, all of
whom served in Republican administrations, criticized Barr over his latest dip into a
partisan battle. The former leaders are all affiliated with Checks & Balances, a group of
conservative lawyers who have bristled at Trump's presidency. The group has lashed out
executive power.” Barr, for his part, reportedly said about Checks & Balances in
November: “Generally, no one really cares what they think.”

Jonathan Rose, who served under the Reagan administration as the assistant attorney
general in charge of the Justice Department's Office of Legal Policy, said the inspector
general's report “rebuts in detail the AG's charge that the FBI's investigation of the 2016
Trump campaign was unjustified, overly intrusive, or systematically suppressed
exculpatory evidence.”

“This is the first attorney general in the history of presidential impeachment proceedings
to enlist as a partisan warrior on behalf of a President. It is a sad day for those of us who
revere the historic commitment of the FBI and the Department of Justice to even-handed
law enforcement based on truth and verifiable facts,” said Rose, who had previously
served under the Nixon administration as the deputy associate attorney general.

Donald Ayer, who served as deputy attorney general under the George H.W. Bush
administration, said Barr’s reaction to the inspector general's report was reminiscent of
his handling of Special Counsel Robert Mueller’s report on the Russia investigation.
Ahead of the Mueller report's release, Barr came under criticism for mischaracterizing the
report's findings.

Ayer, a former Jones Day partner who now teaches at Georgetown Law, said the
inspector general’s exhaustive investigation showed that the Russia investigation was
“properly initiated based on a sound factual basis, and that the allegations of ‘witch hun?
and bias on the part of those overseeing it are without foundation.”

https://www.law.com/nationallawjournal/201 9/1 2/10/former-justice-dept-leaders-slam-barrs-commentary-on-inspector-generals-report/ M- d
Case 1:18 °SE-BS BOB Sa TTeTPSOENTY OF Iheebcle? Seivb® REBEGeLRCAKI Baw Journal
“Rather than focus on those critical findings which should reassure all Americans, Barr
dwells entirely on the report's further findings that some agents (who he describes as a
‘small group of now-former’ FBI employees) were guilty of misconduct in the manner in
which they put forward evidence in some submissions to the [Foreign Intelligence
Surveillance Act] court,” Ayer said, referring to the secretive court tasked with weighing
warrant applications filed under the surveillance law.

Indeed, the inspector general's report stated repeatedly that the review of the Russia
investigation had not uncovered evidence that “political bias or improper motivation”
influenced the FBI’s action, an assertion that flew in the face of Trump's refrain that the
probe amounted to a partisan “witch hunt.”

 

Christopher Wray testifies before the Senate Judiciary Committee during his co ifirmation hearing
in 2017. Credit: Diego M. Radzinschi.

FBI Director Christopher Wray has accepted the findings of the inspector general’s
report, saying it revealed “unacceptable” problems and missteps. Wray, a former

partner at King & Spalding, has vowed to make changes to how the bureau handles

 

confidential informants and applies for warrants through the FISA courts.

On Tuesday, Trump targeted Wray over his reaction to the report, writing in a tweet: “|
don’t know what report current Director of the FBI Christopher Wray was reading, but it
sure wasn't the one given to me. With that kind of attitude, he will never be able to fix the
FBI, which is badly broken despite having some of the greatest men & women working
there!”

Carrie Cordero, a co-founder of Checks & Balances and former counsel to the head of
the Justice Department's national security division under the George W. Bush
administration, said Trump's tweet on Tuesday “betrays his own bias: one in favor of

personal loyalty and blind partisanship instead of dedication to mission and country.”

“We should not accept as normal or acceptable a political leader who routinely seeks to
damage the credibility of the leadership and institutions dedicated to keeping Americans
safe,” she said.

https://www.law. com/nationallawjournal/2019/12/1 O/former-justice-dept-leaders-slam-barrs-commentary-on-i nspector-generals-report/

[vee 2,
